     Case 2:19-cv-01139-MCE-DMC Document 9 Filed 10/07/19 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RYAN A. HARRIS,                                     No. 2:19-CV-1139-MCE-DMC
12                        Plaintiff,
13            v.                                          FINDINGS AND RECOMMENDATIONS
14    PLACER COUNTY JAIL,
15                        Defendant.
16

17                   Plaintiff, who is proceeding pro se, brings this civil action. Pending before the

18   court is plaintiff’s first amended complaint (ECF No. 8). The court is required to screen

19   complaints brought by litigants who have been granted leave to proceed in forma pauperis. See

20   28 U.S.C. § 1915(e)(2). Under this screening provision, the court must dismiss a complaint or

21   portion thereof if it: (1) is frivolous or malicious; (2) fails to state a claim upon which relief can

22   be granted; or (3) seeks monetary relief from a defendant who is immune from such relief. See

23   28 U.S.C. §§ 1915(e)(2)(A), (B). Moreover, pursuant to Federal Rule of Civil Procedure

24   12(h)(3), this court must dismiss an action if the court determines that it lacks subject matter

25   jurisdiction. Because plaintiff has been granted leave to proceed in forma pauperis, the court will

26   screen the complaint pursuant to § 1915(e)(2). Pursuant to Rule 12(h)(3), the court will also

27   consider as a threshold matter whether it has subject-matter jurisdiction.

28   ///
                                                         1
     Case 2:19-cv-01139-MCE-DMC Document 9 Filed 10/07/19 Page 2 of 3

 1                                  I. PLAINTIFF’S ALLEGATIONS

 2                  As with the original complaint, plaintiff names the Placer County Jail as the only

 3   defendant. See ECF No. 8, pg. 2. According to plaintiff, correctional staff at the Placer County

 4   Jail denied him adequate medical treatment and subjected him to excessive force. See id. at 5-7.

 5   For relief, plaintiff seeks compensatory damages in the amount of $500,000.00. See id. at 7.

 6   Alternatively, he seeks an order that “all officers involved are terminated.” Id. The first amended

 7   complaint does not contain any allegations specific to defendant Placer County Jail.

 8

 9                                            II. DISCUSSION

10                  The only named defendant – the Placer County Jail – is a municipal entity.

11   Municipalities and other local government units are among those “persons” to whom § 1983

12   liability applies. See Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 690 (1978). Counties and

13   municipal government officials are also “persons” for purposes of § 1983. See id. at 691; see also

14   Thompson v. City of Los Angeles, 885 F.2d 1439, 1443 (9th Cir. 1989). A local government

15   unit, however, may not be held responsible for the acts of its employees or officials under a

16   respondeat superior theory of liability. See Bd. of County Comm’rs v. Brown, 520 U.S. 397, 403

17   (1997). Thus, municipal liability must rest on the actions of the municipality, and not of the

18   actions of its employees or officers. See id. To assert municipal liability, therefore, the plaintiff

19   must allege that the constitutional deprivation complained of resulted from a policy or custom of

20   the municipality. See id. A claim of municipal liability under § 1983 is sufficient to withstand
21   dismissal even if it is based on nothing more than bare allegations that an individual defendant’s

22   conduct conformed to official policy, custom, or practice. See Karim-Panahi v. Los Angeles

23   Police Dep’t, 839 F.2d 621, 624 (9th Cir. 1988).

24                  In this case, plaintiff has not alleged any custom or policy of defendant Placer

25   County Jail. For this reason, plaintiff’s first amended complaint does not raise any cognizable

26   claims as currently pleaded and must be dismissed. The court observes this same defect
27   prevented service of plaintiff’s original complaint. Despite the court advising plaintiff of the

28   pleading defect and providing him with the appropriate legal standards for pleading a claim
                                                        2
     Case 2:19-cv-01139-MCE-DMC Document 9 Filed 10/07/19 Page 3 of 3

 1   against a municipal defendant, plaintiff makes no effort in the first amended complaint to correct

 2   the pleading defect.

 3

 4                                           III. CONCLUSION

 5                  Based on the foregoing, the undersigned recommends that this action be dismissed

 6   in its entirely without further leave to amend for failure to state a claim.

 7                  These findings and recommendations are submitted to the United States District

 8   Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days

 9   after being served with these findings and recommendations, any party may file written objections

10   with the court. Responses to objections shall be filed within 14 days after service of objections.

11   Failure to file objections within the specified time may waive the right to appeal. See Martinez v.

12   Ylst, 951 F.2d 1153 (9th Cir. 1991).

13

14   Dated: October 4, 2019
                                                             ____________________________________
15                                                           DENNIS M. COTA
16                                                           UNITED STATES MAGISTRATE JUDGE

17

18

19

20
21

22

23

24

25

26
27

28
                                                         3
